PLAGER, Circuit Judge,
concurring in the result.
In light of the summary judgment issued by the trial court and the evidence in the record before us, I concur in the result reached by this court. Laches and estoppel are not all that difficult. They are equitable defenses raised by a defendant, and ordinarily the burdens of production and persuasion are placed simply where one would expect them to be. The confusion demonstrated in this case is the result of our creation in A.C. *1559Aukerman Co. v. R.L. Chaides Const. Co., 960 F.2d 1020, 22 USPQ2d 1321 (Fed.Cir.1992) (in banc), of the double-bursting bubble “presumption.” That “presumption” had no warrant in law, and makes little sense. See id. at 1046-47, 22 USPQ2d at 1339-40 (Plager, J., concurring in part and dissenting in part). Cases like this may hasten the day when we discard it in favor of simplification of the law.